Affirm and Opinion Filed January 27, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               Nos. 05-18-01068-CR,
                                  05-18-01069-CR

                    ROBERT HOWARD GREEN, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                             Dallas County, Texas
               Trial Court Cause Nos. F-1676425-T, F-1676426-T

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      On August 31, 2018, a jury found appellant, Robert Howard Green, guilty

(i) of sexual assault of a child by penetration of the female sexual organ and (ii) of

indecency with a child by causing the complainant to contact the genitals of

appellant. The jury assessed his punishment at confinement for fifteen years and ten

years, respectively. Appellant raises a single issue that he is entitled to a new trial

because the record cannot be certified in accordance with Texas Rule of Appellate

Procedure 34.6. We affirm the judgment of the trial court.
                                I.    PROCEDURAL HISTORY

      Because the sole appellate issue pertains to limited evidentiary and procedural

complaints, we confine our discussion of the facts and the evidence accordingly. A

Dallas County grand jury indicted appellant for the offenses of (i) sexual assault of

a child and (ii) indecency with a child by contact. Appellant pled not guilty to both

charges and elected to have a trial by jury.

      Appellant’s three-day jury trial began on August 29, 2018. Several witnesses

testified during the jury trial including (i) complainant, who testified as to the alleged

sexual abuse; (ii) complainant’s guardian, with whom complainant made an outcry

of sexual abuse; (iii) Kimberly Skidmore, who conducted a forensic interview of

complainant; (iv) complainant’s mother; (v) Dr. Kristen Reeder, who conducted

complainant’s REACH examination; (vi) Detective Blayne Burgess, who testified

as to appellant’s arrest and a one-party consent recording between appellant and

complainant; (vii) Leslie Boutte, who testified as to psychological manipulation; and

(viii) appellant, who denied complainant’s claims. Pertinent to this appeal,

Dr. Reeder testified to and prepared a “REACH Program Sexual Abuse Evaluation

Form,” which was admitted into evidence. Detective Burgess testified to a one-party

consent recording that she made of an interview she conducted with appellant—the

recording of which was also admitted into evidence and played for the jury.

      After the verdict and sentencing, appellant timely filed his notices of appeal

for each conviction on September 4, 2018. By several orders, our Court ordered the

                                           –2–
trial court’s court reporter to file a complete reporter’s record in the appeals. On July

22, 2019, our Court ordered the trial court to make findings of fact regarding whether

appellant has been deprived of the reporter’s record because of ineffective counsel,

indigence, because a portion of the record had been lost or destroyed, or for any

other reason. On October 17, 2019, the trial court conducted the hearing on the

reporter’s record and found, in part:

      3) This Court has determined that a portion of the reporter’s record has
      been lost. The lost record concerns the testimony of two State’s
      witnesses on the morning of August 30, 2018; specifically, the entire
      testimony of Dr. Kristen Reeder with the REACH Clinic at Children’s
      Medical Center and a portion of the testimony of Detective Blayne
      Burgess with the Dallas Police Department. The parties cannot agree
      on reconstruction or replacement of the lost portion of the record.
      Further, this Court cannot determine what constitutes an accurate copy
      of the record.

      4) This Court has determined that Appellant timely requested a
      reporter’s record and that Appellant is not at fault for the lost portion of
      the record.

      5) The Court finds that the original trial judge who heard the trial of
      these cases, Quay Parker, is deceased.

      6) This Court, having not heard all the evidence in the case, and having
      no personal knowledge of what occurred at trial, has determined that it
      cannot resolve the issue of whether or not the lost portion of the record
      does (or does not) constitute a significant portion of the reporter’s
      record.

      7) Based upon the above findings , this Court cannot with any reliable
      certainty and/or in accordance with due process afforded to Appellant
      by the United States Constitution and/or The Texas Constitution,
      determine that the lost portion of the reporter’s record is or is not
      necessary to the resolution of the appeal.


                                          –3–
      Appellant and the State filed their briefs, thereafter.

                                  II.   ISSUE PRESENTED

      Appellant raises a single issue to our Court, which we reproduce verbatim:

      Because the record cannot be certified either as a verbatim
      transcriptions [sic] of the notes taken at trial or as a transcription of
      tapes in accordance with TEX. R. APP. P. 34.6(a)(2), and because the
      uncertified portion of the record is necessary to the resolution of his
      complaint, Appellant asserts he is entitled to a new trial under TEX. R.
      APP. P. 34.6(f).

                   III.   TEXAS RULE OF APPELLATE PROCEDURE 34.6

      Texas Rule of Appellate Procedure 34.6(f) provides:

      (f) Reporter’s Record Lost or Destroyed. An appellant is entitled to a
      new trial under the following circumstances:
            (1) if the appellant has timely requested a reporter’s record;
            (2) if, without the appellant’s fault, a significant exhibit or a
            significant portion of the court reporter’s notes and records has
            been lost or destroyed or—if the proceedings were electronically
            recorded—a significant portion of the recording has been lost or
            destroyed or is inaudible;
            (3) if the lost, destroyed, or inaudible portion of the reporter’s
            record, or the lost or destroyed exhibit, is necessary to the
            appeal’s resolution; and
            (4) if the lost, destroyed or inaudible portion of the reporter’s
            record cannot be replaced by agreement of the parties, or the lost
            or destroyed exhibit cannot be replaced either by agreement of
            the parties or with a copy determined by the trial court to
            accurately duplicate with reasonable certainty the original
            exhibit.

      TEX. R. APP. P. 34.6(f). In Nava v. State, the Texas Court of Criminal Appeals

discussed the third requirement of rule 34.6(f), which is at issue in the instant case:

      The third requirement—that the missing record be necessary to the
      appeal—was meant to mitigate against the harshness of a rule that

                                         –4–
          might require a new trial even when no error actually occurred in the
          proceedings. “The provision in the rule that the appellant show that the
          missing portion of the record is necessary to her appeal is itself a harm
          analysis.” When an appellant has not been harmed by the missing
          portion of the record, he should not be granted relief.

415 S.W.3d 289, 306 (Tex. Crim. App. 2013); see In Interest of S.V., 599 S.W.3d

25, 32 (Tex. App.—Dallas 2017, pet. denied) (“The requirement that the missing

portion of the record “is necessary to the appeal’s resolution” is a harm analysis.”)

(citing Issac v. State, 989 S.W.2d 754, 757 (Tex. Crim. App. 1999)).1

          We review a trial court’s findings related to a lost or destroyed record for an

abuse of discretion. In Interest of S.V., 599 S.W.3d at 32. However, we review a trial

court’s determination as to whether the missing portion of the record is necessary to

the appeal’s resolution de novo. Id. at 33 n. 3.2




    1
      “Any complaint appellant is unable to determine ‘what was said during the punishment trial, including
any comments or findings by the trial court’ is nothing more than pure speculation that the missing record
could potentially assist him in his appeal.” Foster v. State, 525 S.W.3d 898, 907 (Tex. App.—Dallas 2017,
pet. ref’d). “We do not require a defendant to prove actual error, only to identify some particular error that
the missing record could potentially assist with in his appeal.” Id.
    2
        We discuss the standard of review in footnote three of In Interest of S.V.:
          Under Nava, it is the role of the trial court to determine, based on what occurred at trial, if
          the missing portion of the record is essential to the resolution of the appeal. We review that
          finding, along with any other findings under appellate rule 34.6(f), in reaching a conclusion
          regarding whether the appellant has met his burden of showing he is entitled to a new
          trial. See Lucas, 2003 WL 21771333, at *4 (reviewing de novo trial court’s application of
          law to facts and any mixed question of law and fact that did not turn on evaluation of
          credibility and demeanor); Beal, 2016 WL 1267805, at *6 (reviewing de novo trial court’s
          conclusion of law that the appellant was entitled to a new trial); Roman v. State, No. 08-
          13-00019-CR, 2014 WL 886877, at *2 (Tex. App.—El Paso Mar. 5, 2014, no pet.) (not
          designated for publication) (appellate court reviews de novo whether inaudible portions of
          transcript warrant new trial under appellate rule 34.6(f)).
In Interest of S.V., 599 S.W.3d at 33.
                                                      –5–
                                                IV.      ANALYSIS

        “‘If the missing portion of the record is not necessary to the appeal’s

resolution, then the loss of that portion of the record is harmless under the rule and

a new trial is not required.’” In Interest of S.V., 599 S.W.3d at 32 (quoting Issac, 989

S.W.2d at 757). Although appellant identifies the missing testimony of Dr. Reeder

and Detective Burgess as “significant,” appellant does not direct us to any particular

issue or error within the missing record, which is necessary to the appeal’s

resolution.3

        In his harm analysis, Appellant refers us to two cases from our sister courts:

Bryant v. State, 464 S.W.3d 99 (Tex. App.— Houston [14th Dist.] 2015, no pet.),

and Osuch v. State, 976 S.W.2d 810 (Tex. App.— Houston [1st Dist.] 1998, no pet.).

In Bryant, the appellant complained on appeal that “the evidence is insufficient to

support a finding of guilt.” 464 S.W.3d at 103. However, the trial court’s official

court reporter’s record was absent from the record on appeal. Id. Our sister court

explained:

        We agree with the trial court’s conclusion that appellant is entitled to a
        new trial. Judge Ross determined that Ms. Humphrey’s notes and audio
        recording were incomplete and incapable of being transcribed by
        another court reporter. The record supports Judge Ross’s finding that
        the reporter’s record in this case is irretrievably lost.
        ....



    3
      Appellant does not raise any issue or point of error pertaining to the trial court’s admission of (i) Dr.
Reeder’s testimony, (ii) the REACH Program Sexual Abuse Evaluation Form, (iii) Detective Burgess’s
testimony, or (iv) the tape of the one-party consent call.
                                                     –6–
      Without a complete reporter’s record of the evidence before the jury,
      appellant cannot demonstrate the evidence is insufficient. Martin v.
      State, 13 S.W.3d 133, 140 (Tex. App.—Dallas 2000, no pet.). We
      therefore conclude that appellant has been harmed by the absence of a
      reporter’s record.

Bryant, 464 S.W.3d at 102–03. Considering the appellant’s issue on appeal and

complete absence of a reporter’s record, our sister court concluded appellant was

harmed and remanded the cause for a new trial. Id. at 103. But, unlike Bryant,

appellant here (i) raises no sufficiency issue on appeal and (ii) has not suffered from

a loss of the reporter’s record from the entire trial.

      In Osuch, the appellant complained on appeal that “the trial court erred in

overruling his objection to the audio portion of the scene videotape because it did

not include the warnings required by article 38.22, § 3(a)(2) of the Code of Criminal

Procedure.” 976 S.W.2d at 811. The audio portion of the videotape had been played

to the jury during trial. Id. After trial, the videotape had been destroyed in error. Id.

In response, the State argued “the statutory warnings were not required because there

was no custodial interrogation on that part of the tape.” Id. Our sister court explained:

      there is a dispute between the parties concerning the content of the tape,
      and a review of the tape itself would be crucial to our resolution of the
      point of error.
      ....
      [N]either the State nor appellant purport to accurately transcribe the
      entirety of the scene videotape in its brief, and the critical portions they
      do quote are conflicting. There simply is no “complete record” upon
      which the parties agree, as the trial court found.




                                           –7–
Osuch, 976 S.W.2d at 812. Considering appellant’s evidentiary issue on appeal, the

dispute over the content of the evidence at issue, and the destruction of the pertinent

evidence, our sister court reversed the trial court’s judgment and remanded the case.

Id. But, unlike Osuch, appellant (i) raises no evidentiary issue on appeal and (ii) has

not identified any lost evidence or objection that relates to any issue on appeal.

         Here, appellant’s briefing speculates that the missing portions of the record

could potentially assist him in his appeal. See Foster v. State, 525 S.W.3d 898, 907

(Tex. App.—Dallas 2017, pet. ref’d). Appellant fails to show that the missing

portions of the reporter’s record are necessary to the appeal’s resolution. Indeed,

appellant raised no other issue to our Court, which would necessitate the missing

portion of the reporter’s record. We cannot conclude that appellant has been harmed

by the absence of the missing portions of the reporter’s record. We overrule

appellant’s sole issue.

                                     V.    CONCLUSION

         Having overruled appellant’s sole issue, we affirm the judgment of the trial

court.




181068f.u05
181069f.u05                                  /Bill Pedersen, III//
Do Not Publish                               BILL PEDERSEN, III
TEX. R. APP. P. 47                           JUSTICE



                                          –8–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERT HOWARD GREEN,                         On Appeal from the 283rd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1676425-T.
No. 05-18-01068-CR          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Osborne and
THE STATE OF TEXAS, Appellee                 Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of January, 2022.




                                       –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERT HOWARD GREEN,                          On Appeal from the 283rd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1676426-T.
No. 05-18-01069-CR          V.                Opinion delivered by Justice
                                              Pedersen, III. Justices Osborne and
THE STATE OF TEXAS, Appellee                  Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of January, 2022.




                                       –10–